USCA11 Case: 21-10585      Date Filed: 07/29/2021   Page: 1 of 5



                                                              [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 21-10585
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 4:91-cr-10021-JLK-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

JOSE ROMEU,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                  (July 29, 2021)

Before MARTIN, JILL PRYOR, and LUCK, Circuit Judges.

PER CURIAM:

      In 2020, Jose Romeu, a federal prisoner, moved for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Under that provision, a district court

may reduce a sentence “after considering the factors set forth in [18 U.S.C.
          USCA11 Case: 21-10585       Date Filed: 07/29/2021    Page: 2 of 5



§ 3553(a)] to the extent they are applicable,” if the court finds that “extraordinary

and compelling reasons warrant such a reduction” and that the reduction is

consistent with the applicable policy statement in United States Sentencing

Guideline § 1B1.13. 18 U.S.C. § 3582(c)(1)(A)(i); see United States v. Bryant,

996 F.3d 1243, 1248 (11th Cir. 2021). In his motion, Romeu said his medical

condition, diabetes, was an extraordinary and compelling reason because it was a

serious condition substantially diminishing his ability to provide self-care in light

of COVID-19. See USSG § 1B1.13 n.1(A)(ii). Romeu also said his age, 67 years

old at the time of his motion, was an extraordinary and compelling reason because

he was “experiencing a serious deterioration in physical health because of the

aging process.” See USSG § 1B1.13 n.1(B). Finally, he argued that the district

court had discretion to consider extraordinary and compelling reasons beyond

those expressly enumerated in section 1B1.13, such as his complete rehabilitation

and model disciplinary record while in prison. Separately, Romeu argued that the

section 3553(a) factors supported compassionate release.

      The district court denied Romeu’s motion for compassionate release. The

court found “that [Romeu’s] health does not present ‘extraordinary and

compelling’ factors that warrant release at this time,” as his “medical problems are

well-maintained in prison and can be managed” by the Bureau of Prisons. And

because the court found that Romeu’s “medical issues are not ‘extraordinary and



                                           2
          USCA11 Case: 21-10585       Date Filed: 07/29/2021   Page: 3 of 5



compelling,’” it said it “need not analyze the sentencing factors in 18 U.S.C.

§ 3553.” The court did not address Romeu’s argument that his age was an

extraordinary and compelling reason.

      On appeal, Romeu says the district court erred by failing to consider the

section 3553(a) factors and by failing to consider the other extraordinary and

compelling reasons he proffered, such as his age. In response, the government

moves this Court to summarily vacate the district court’s ruling and remand for

further proceedings. The government says the district court failed to consider the

section 3553(a) factors as required by this Court’s recent decision in United States

v. Cook, 998 F.3d 1180 (11th Cir. 2021). The government also moves to stay the

briefing schedule pending resolution of its motion.

      We review for abuse of discretion a district court’s order denying a motion

for compassionate release. Cook, 998 F.3d at 1183. “[A]n order granting or

denying compassionate release, in light of the record, must indicate that the court

considered the applicable factors.” Id. at 1184 (quotation marks omitted and

alteration adopted). This means that, in addition to considering whether the

movant has shown extraordinary and compelling reasons, the district court “must

also consider all applicable § 3553(a) factors.” Id. Otherwise, we cannot conduct

meaningful appellate review and “must vacate and remand the case to the district

court.” Id. at 1184–85. In Cook, the district court denied the defendant’s motion



                                          3
           USCA11 Case: 21-10585          Date Filed: 07/29/2021      Page: 4 of 5



for compassionate release because it found his age and medical conditions were

not extraordinary and compelling reasons. Id. at 1183. This Court vacated and

remanded the case to the district court because the record did “not demonstrate that

the district court considered the applicable § 3553(a) factors,” and thus the Court

could not conduct meaningful appellate review. Id. at 1185–86.

       Here, summary disposition is appropriate because “the result is clear as a

matter of law so . . . there can be no substantial question as to the outcome.”

Brown v. United States, 942 F.3d 1069, 1076 n.6 (11th Cir. 2019) (per curiam).

As Romeu argues, and as the government acknowledges, the record does not show

the district court considered the section 3553(a) factors. In fact, the district court

expressly said it “need not analyze the sentencing factors in 18 U.S.C. § 3553”

because it found Romeu’s “medical issues are not ‘extraordinary and compelling.’”

But as Cook makes clear, the district court needed to “also consider all applicable

§ 3553(a) factors.” Cook, 998 F.3d at 1184. As in Cook, this record is insufficient

to allow for meaningful appellate review, so we must vacate and remand this case

to the district court.1 Id. at 1185–86.




       1
         The record does not indicate the district court considered whether Romeu’s age was an
extraordinary and compelling reason justifying compassionate release. See USSG § 1B1.13
n.1(B). As such, we cannot conduct meaningful appellate review for this reason as well.


                                               4
         USCA11 Case: 21-10585      Date Filed: 07/29/2021   Page: 5 of 5



      Accordingly, the government’s motion for summary vacatur and remand to

the district court is GRANTED and its motion to stay the briefing schedule is

DENIED as moot.




                                        5